 

 

> FILED LODGED
RECEIVED COPY

| AO 466A (Rev. 12/17) Waiver of Rule 5 & 3.1 Hearings (Complaint or Indictment)

 

 

—= APR-P 201
UNITED STATES DISTRICT COURT cuenc ss oisrmor coum
for the DISTRICT OF ARIZONA
Eastern District of New York BY DEPUTY

 

 

 

CK-19. 502-7 Hw
Case No. | | eA>yM

Charging District’s Case No.

United States of America

 

2 Stephen BYvy-

Defendant

 

ee ee ee ee ee

WAIVER OF RULE 5 & 5.1 HEARINGS
i (Complaint or Indictment)

I understand that [ have been charged in another district, the (name of other court)

 

 

| I have been informed of the charges and of my rights to:

(1) retain counsel or request the assignment of counsel if | am unable to retain counsel;

(2) an identity hearing to determine whether I am the person named in the charges;

(3) production of the warrant, a certified copy of the warrant, or a reliable electronic copy of either;

(4) a preliminary hearing to determine whether there is probable cause to believe that an offense has been
committed, to be held within 14 days of my first appearance if I am in custody and 21 days otherwise,
unless I have been indicted beforehand.

(5) a hearing on any motion by the government for detention;

(6) request a transfer of the proceedings to this district under Fed. R. Crim. P. 20, to plead guilty.

i [ agree to waive my right(s) to:

K an identity hearing and production of the warrant.

0 a preliminary hearing.

| 0 a detention hearing.

| a an identity hearing, production of the judgment, warrant, and warrant application, and any preliminary
or detention hearing to which I may be entitled in this district. 1 request that my
© preliminary hearing and/or © detention hearing be held in the prosecuting district, at a time set by
that court.

I consent to the issuance of an order requiring my appearance in the prosecuting district where the charges are
i pending against me.
I

| Date: ( x

M4 Defendant's signature
t

Signature of gefendant's attorney

» LZ ,
S tOwA CV fetal VCP

Printed name of defendant's attorney

 

 
INITIAL APPEARANCE CALENDAR

 

 

Magistrate Judge : Sanket J. Bulsara Date: 4/2/19

c
Magistrate Case Number:__19-332M LoG#:__2:4 07 224)
Defendant’s Name: Stephen Brown

 

Court appointed counsel. _X_ Defendant retained counsel.

 

 

 

 

Defense Counsel: Steven Brounstein CJA:__.  FDNY:___—Ss—- RET:_ X_
A.U.S.A. Jonathan Siegel Clerk :__§ SM_ Yuen
Interpreter : \ Language:
CWM0VA
S ARRAIGNMENT on okey At ~ Govemment Agent Sworn
__. DETENTION HEARING Held: Government opposed bail for reasons stated on the record.
VV. Bond set at 4 \ 5° 00, 0d . Y_ Bond set on consent of both parties.
a : v released ___ held pending satisfaction of bond conditions.

Defendant advised of bond conditions set by the Court and signed the bond.
Surety(ies) sworn, advised of bond obligations by the Court and signed the bond.
(Additional) surety/ies to co-sign bond by

 

After detention hearing, Court orders detention in custody. Leave to reopen granted

 

Temporary Order of Detention Issued. Bail Hearing set for
At this time, defense counsel states on the record that the defendant does not have a bail
application / package. Order of detention entered with leave to reapply to a Magistrate

or to the District Court Judge to whom the case will be assigned.

Preliminary Hearing set for: ; Or waived by defendant

Status Conference set for: before Judge

 

_____ Medical memo issued.

_X __ REMOVAL (Rule 5) PROCEEDING held. To the district of: ___Arizona
_____ Identity hearing held. Court __ orders removal ___ denies removal
vv Defendant waives: YO identity hearing ___ preliminary hearing

Identity/ Removal Hearing set for:

 

No bail application presented to the Court. Commitment to the District entered.

Other Comments/Rulings:

 

 

 

 

 

 
Eastern District of New York - LIVE Database 1.2 (Revision 1.2.0.6) Page | of 2

Query Reports Utilities Help What's New Log Out

CLOSED

U.S. District Court
Eastern District of New York (Brooklyn)
CRIMINAL DOCKET FOR CASE #: 1:19-mj-00332-SJB All Defendants

Case title: USA v. Brown Date Filed: 04/12/2019
Date Terminated: 04/12/2019

 

Assigned to: Magistrate Judge Sanket J.
Bulsara

Defendant (1)

Stephen Brown represented by Steven Lloyd Brounstein
TERMINATED: 04/12/2019 Steve L. Brounstein, PLLC
32 Court Street, Suite 408
Brooklyn, NY 11201
718-875-5700
Fax: 718-625-6837
Email: sbattylaw@gmail.com
LEAD ATTORNEY
ATTORNEY TO BE NOTICED
Designation: Retained

Pending Counts Disposition
None

Highest Offense Level (Opening)

None
Terminated Counts Disposition
None

Highest Offense Level (Terminated)

None
Complaints Disposition

None

 

https://jenie.ao.den/nyed-ecf/cgi-bin/DktRpt.pl1?773683993134488-L_1 0-1 4/16/2019

 

 
 

Eastern District of New York - LIVE Database 1.2 (Revision 1.2.0.6) Page 2 of 2

Plaintiff
USA

represented by Jonathan Siegel
U.S. Attorney's Office
Eastern District of New York
271-A Cadman Plaza East
Brooklyn, NY 11201
718-254-7000
Email: jonathan.siegel@usdoj.gov
LEAD ATTORNEY
ATTORNEY TO BE NOTICED
Designation: Government Attorney

 

Date Filed

Docket Text

 

04/12/2019

im

RULE 40 AFFIDAVIT / Removal complaint to the District of Arizona by USA
as to Stephen Brown (Yuen, Sui-May) (Entered: 04/12/2019)

 

04/12/2019

IN

Minute Entry for proceedings held before Magistrate Judge Sanket J.
Bulsara:Initial Appearance in Rule 5(c)(3) Proceedings as to Stephen Brown
held on 4/12/2019 (FTR Log #2;30-2;52.) AUSA Jonathan Siegel present.
Defendant present w/ retain counsel Steven Brounstein. Clerk SM Yuen -
Defendant arraigned on a removal complaint to the District of Arizona.
Defendant released on a consent bond of 1 million dollar with conditions.
Defendant and 4 sureties given bail warnings and signed bond. Defendant
waived identity hearing. (Yuen, Sui-May) (Entered: 04/12/2019)

 

04/12/2019

[Wo

WAIVER of Rule 5(c)(3) Hearing by Stephen Brown (Yuen, Sui-May) (Entered:
04/12/2019)

 

04/12/2019

Ie

ORDER Setting Conditions of Release as to Stephen Brown (1) $1,000,000
bond. Ordered by Magistrate Judge Sanket J. Bulsara on 4/12/2019. (Yuen, Sui-
May) (Entered: 04/12/2019)

 

04/12/2019

In

REDACTION by USA as to Stephen Brown to 4 1 - Sealed Document CR,
Order Setting Conditions of Release (Yuen, Sui-May) (Entered: 04/12/2019)

 

04/12/2019

 

 

IN

 

Notice to Arizona of a Rule 5 or Rule 32 Initial Appearance as to Stephen
Brown. Docket sheet and documents attached. (If you require certified copies of
any documents, please send a request to
[InterDistrictTransfer_NYED@nyed.uscourts.gov]. If you wish to designate a
different email address for future transfers, send your request to
InterDistrictTransfer_TXND@txnd.uscourts.gov.) (Yuen, Sui-May) (Entered:
04/12/2019)

 

 

https://jenie.ao.den/nyed-ecf/cgi-bin/DktRpt.pl?773683993134488-L_1_0-1 4/16/2019
